Citation Nr: 0723302	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-05 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for recurrent 
gastritis.

2.  Entitlement to service connection for residuals, chest 
trauma.

3.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 and January 2005 rating 
decision of the Boston, Massachusetts regional office (RO) of 
the Department of Veterans Affairs (VA).  The October 2003 
rating decision denied the veteran's claims for entitlement 
to service connection for recurrent gastritis, residuals, 
chest trauma and for PTSD.  The January 2005 rating decision 
denied the veteran's claims for entitlement to service 
connection for hearing loss and tinnitus.

The issues of entitlement to service connection for 
residuals, chest trauma, hearing loss and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  Current gastritis is the result of stress incurred in 
service.
  
2.  The veteran engaged in combat during service and has a 
current diagnosis of PTSD that is associated with combat 
related stressors.



CONCLUSIONS OF LAW

1.  Recurrent gastritis was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006) redefined VA's duty to assist 
claimants in the development of a claim.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  Because the claims for service connection 
for recurrent gastritis and PTSD are being granted, no 
further assistance is needed to substantiate them.  

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Entitlement to service connection for recurrent 
gastritis.

Factual Background

The veteran's service medical records are missing and 
presumed to have been destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  

In July 2002, the veteran underwent a VA stomach, duodenum 
and peritoneal adhesions examination.  He reported stress 
during service in the Korean War from 1952 and 1953, which 
resulted in a "tight stomach".  He reported being treated 
by a medic while in service.  He stated that symptoms 
continued after service during stressful situations and had 
persisted to the present.  He noted that currently in 
stressful situations he experienced discomfort in the lower 
abdomen associated with burping and reflux.  The diagnosis 
was stress related recurrent gastritis.

Analysis

Destruction of service medical records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  VA is also obligated to search alternate sources of 
records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

With regard to the elements of service connection, the 
veteran reported an in-service injury as he stated that 
stress during his military service in 1952 and 1953 resulted 
in a "tight stomach".  These symptoms and stress are 
consistent with his service in the Korean War.  38 U.S.C.A. 
§ 1154(b).

A current disability is demonstrated, as the July 2002 VA 
examiner diagnosed current gastritis.  

The remaining question is whether the current disability can 
be linked to disease or injury in service.  

The July 2002 VA examiner linked the current gastritis to 
stress.  While the examiner did not specifically report the 
source of that stress, it is clear that the only reported 
stress began in service.  The examiner considered the history 
of the disease as beginning in service when giving his 
diagnosis of recurrent stress related gastritis.  There are 
no opinions against the conclusion that the veteran's 
gastritis was incurred as a result of a disease in service.  
Resolving reasonable doubt in the veteran's favor, service 
connection is granted for recurrent gastritis.    38 U.S.C.A. 
§ 5107(b).

II.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

Factual Background

The veteran served in Korea from October 1952 to November 
1953.  

The veteran's records show that he was assigned to the 40th 
Division Artillery Headquarters, Battery A, 140th AAA AW 
Battalion.

In an April 2002 letter, a counselor from the Vet Center 
stated that the veteran was an active participant in the 
Korean War PTSD group that met every week.  The counselor 
noted that the veteran recalled being scared that he would be 
captured or killed while in Korea.  The veteran recalled many 
incidents when he was in Korea including an episode where he 
drove an ammunition truck where artillery was going off all 
around him.  He stated that there were many incidents where 
he drove through fields while artillery rounds were going off 
all around him.

In an April 2002 statement, the veteran reported many 
occurrences where he drove an ammunition truck through fields 
where artillery rounds were going off all around him.  He 
reported service in the Punch Bowl, and Chosen Reservoir 
area.

In July 2002, the veteran underwent an examination for PTSD.  
The examiner noted that the veteran had frequent, severe 
psychiatric symptoms 5 to 6 times a week.  The veteran 
complained of sleep disorders, nightmares, flashbacks, 
intrusive thoughts, avoidant symptoms and intrusive thoughts 
regarding hanging over a cliff in a truck that almost killed 
him.  He reported being exposed to various mortar and rocket 
attacks.  The diagnosis was PTSD with panic attacks.

In an April 2005 letter, the counselor for the Vet Center 
stated that the veteran continued to have problems related to 
military stressors.

Analysis

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f) 
(2006).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 98; 
38 C.F.R. § 3.304(f).

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98. 

In this case, the medical evidence demonstrates a diagnosis 
of PTSD.  That diagnosis has been attributed to in-service 
combat stressors.  Two of the three elements for service 
connection are thus satisfied.

The remaining question is whether there is credible 
supporting evidence of the claimed stressors, or whether the 
evidence shows that the veteran engaged in combat and thus 
needs no supporting evidence for his stressors.

The veteran's claimed stressors are combat related.  Service 
department records show that the veteran served with the 40th 
Division Artillery Headquarters, Battery A, 140th AAA AW 
Battalion in Korea. 

A quick internet search reveals that during the time the 
veteran was in Korea, the 40th Division was engaged in heavy 
defensive and offensive combat operations.  "The Division 
pursued an aggressive program of patrols, company size combat 
raids, and tank and artillery attacks on prepared 
positions," and participated in combat operations in the 
Punch Bowl.  Combat casualties were in the hundreds monthly.  
See 40th Infantry Division Order of Battle, 22 January 1952- 
27 July 1953, www.koreanwar-educator.org.  

The veteran's reports of being fired upon while delivering 
ammunition are consistent with the history of the 40th 
Infantry Division weigh in favor of a finding that he engaged 
in combat as that term is currently defined.  See Sizemore v. 
Nicholson, 18 Vet. App. 264 (2004) (holding that a veteran 
could engage in combat by simply participating in the firing 
of artillery at an enemy force as well as being fired upon).

All of the elements for the grant of service connection for 
PTSD have been satisfied.  The appeal is granted.


ORDER

Entitlement to service connection for recurrent gastritis is 
granted.

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD) is granted.


REMAND

When a veteran's service medical records are missing, VA has 
a heightened duty to assist him with the development of his 
claim.  Cromer v. Nicholson, 19 Vet App 215 (2005).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent. Wells v. Principi, 326 F.3d 1381 ,(Fed. 
Cir. 2003).

The threshold for triggering VA's duty to provide an 
examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

The July 2002 VA examiner ordered chest X-rays for rib 
fractures.  No X-ray reports from this VA examination have 
been associated with the claims file.  As any X-ray reports, 
relevant to the question of whether there is a current 
disability, they are relevant to the appeal and are within 
the control of VA.  They should be obtained and associated 
with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Regarding the veteran's hearing loss claim, in April 2004 and 
December 2004 statements, the veteran reported a continuity 
of hearing loss since noise exposure in service.  He is 
competent to report in-service noise exposure and a 
continuity of symptomatology.  Buchanon v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet App 
370 (2002).  An examination is needed to determine whether he 
has current hearing loss related to service. 

Regarding his tinnitus claim, the veteran has reported in-
service noise exposure.  The veteran reported in his April 
2004 claim and December 2004 statement that he had ringing in 
his ears from service and had experienced that symptom ever 
since.  A veteran's report of a continuity of symptomatology 
can serve to trigger VA's duty to provide an examination.  
Duenas v. Principi, 18 Vet App 512 (2004); Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).

An examination is needed to obtain a competent opinion as to 
whether any current tinnitus is related noise exposure in 
service. 

Additionally, in a March 2005 statement, the veteran reported 
receiving treatment upon his initial release from active duty 
for the wartime affects of his service from a Dr. Connors and 
a Dr. Benellia in Worcester, Massachusetts.  The veteran 
stated that he was unable to obtain these records of 
treatment, and asked for assistance from VA in obtaining 
them.  It does not appear that VA has attempted to obtain 
these records or inform the veteran that they are 
unavailable.  38 C.F.R. § 3.159(e) (2006).


Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
records of the veteran's treatment by Dr. 
Benellia of 76 Shrewsbury Street, 
Worcester, Massachusetts from 1953 until 
1962.  Also take the necessary steps to 
obtain all records of the veteran's 
treatment by Dr. Connors of 272 Lincoln 
Street, Worcester, Massachusetts from 
1953 until 1962.  Inform the veteran if 
the records are unavailable.

2.  Associate with the claims file 
reports of any X-ray performed in 
conjunction with the VA stomach, duodenum 
and peritoneal adhesions examination in 
July 2002.

3.  After the above development is 
complete, the veteran should be scheduled 
for an examination to determine whether 
he has current residuals of chest trauma.  
If the veteran does have current 
residuals of chest trauma, the examiner 
should provide an opinion as to whether 
such disability is at least as likely as 
not (50 percent probability or more) 
related to the veteran's military 
service.

The examiner should provide a rationale 
for opinions.  The examiner is advised 
that a court has recently held that an 
examiner cannot rely solely on the 
silence or absence of service medical 
records as the basis for providing an 
opinion against the claim.  Dalton v. 
Nicholson, No. 04-1196 (Feb. 12, 2006).

4.  The veteran should be afforded an 
audiology examination in order to 
determine whether he has a hearing loss 
disability, and if so, the etiology of 
that disability.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  After the completion of the 
examination and review of the record, the 
examiner should provide an opinion as to 
whether it as likely as not (50 percent 
probability or more) that current hearing 
loss disability is the result of noise 
exposure in service.  The examiner should 
provide a rationale for the opinion. 

The audiology examination should also 
determine the etiology of any current 
tinnitus.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran has current 
tinnitus that began in service, or 
otherwise is a result of disease or 
injury in service.  A rationale must be 
offered for any opinion. 

The examiner is advised that a court has 
recently held that an examiner cannot 
rely solely on the silence or absence of 
service medical records as the basis for 
providing an opinion against the claim.  
Dalton v. Nicholson, No. 04-1196 (Feb. 
12, 2006).

6.  The claims should be re-adjudicated.  
If the claims remain denied, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


